Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
The applicant’s arguments filed 10/9/22 have been considered but are not fully persuasive. The drawing changes are acknowledged and accepted. The previous enablement rejection is not fully overcome and the amendments introduce additional issues as set forth below. The rejections under 35 USC 112(b) are not fully overcome and the amendments introduce additional issues. The rejection over Similesky is not persuasive. The applicant’s allegation that the use of plural antenna arrays, as opposed to plural antennas, somehow represents novelty due to the lack of Similesky specifying such is not persuasive. Antenna systems comprising plural arrays of antennas to define a coverage area are well known in the art  and does not represent patentable subject matter. Furthermore, each group of antenna elements in Similesky, for example Ant. 1- Ant.2 in FIG. 6A represents a first linear array and Ant. 3 – Ant. 4 represents a second linear antenna array wherein the first linear array is perpendicular to the second antenna array and thus inherently has a different relative orientation with respect to a source of transmission, i.e. each respective subset of antennas of an antenna cluster represent one of a plurality of linear arrays. Thus, the applicant’s argument is not persuasive. Applicant also argues that the particular evaluation is not described by Similesky regarding the binary decision relative to |AoD – π/2| </= threshold angle, to calculate AoD or switch antennas (or alternatively regarding the binary decision relative to |AoA – π/2| </= threshold angle). Initially, it is noted that the applicant’s claims regarding the evaluation of AoD are unclear and not supported by the specification as filed. Moreover, Similesky makes a binary decision at 914 determining whether to form and select an additional subset of antennas (to 908) or calculate the AoA/AoD using the same (to 910). The applicant’s argument regarding the particular evaluation is not persuasive since, the teachings in Similesky to use the antenna subset which is more perpendicular to the propagation direction of the transmitted signal meets the scope of the claimed subject matter particularly wherein the threshold angle is selected to be 45 degrees, which is where Similesky describes that the sensitivity starts to introduce errors. Such selection of the threshold at 45 degrees further meets the scope of the claimed threshold definition function wherein M, the number of subsets equals 2. Thus, the applicant’s arguments fail to overcome the rejection. Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined. No amendment shall introduce new matter into the disclosure of the invention.  
See In re Jung 98 USPQ2d 1174 (Fed. Cir. 2011)
Patent examiner is not required to make on-record claim construction of every term in every claim rejected in application, and to explain every possible difference between prior art and claimed invention, in order to make out prima facie rejection of claims under 35 U.S.C. §132, since prima facie case is merely procedural device that enables appropriate shift of burden of production, and examiner meets initial burden of production under Section 132 by setting forth statutory basis for rejection, and reference or references relied on, in sufficiently articulate and informative manner that applicant is properly notified and able to respond.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not sufficiently enable the transmitter circuit as claimed. The specification does not sufficiently disclose a transmitter circuit comprising a plurality of transmitter arrays including one or more RF chains configured to generate a plurality of received RF signals and a controller for calculating an angle of departure angle based on the digitized samples of received signals determining whether the angle of departure is or is not less than a threshold angle and then selecting another transmit antenna array.  The disclosure is limited to a receiver circuit that receives RF signals from a transmitter circuit and has the capability of determining an angle of departure (or an angle of arrival).  Moreover, the specification is sufficiently enabled as to how the receiver circuit controls the antennas/array of the transmitter circuit since it is remote therefrom. Thus, the scope of claims 1-3, 9 and 10 are not sufficiently enabled, nor disclosed, and, after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter. 
Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter as provided in the amendments of claim are not supported by the specification as originally filed, since there is no disclosure of the plurality transmitting arrays having the capability of determining angle of departure.  Angle of departure and angle of arrival are both determined by the receiver circuit as is well known in the art wherein in embodiments directed to angle of departure techniques describe that the transmitter uses multiple antennas, but not that the transmitter determines the AoD.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a “transmitter circuit” as set forth in the preamble and comprising N linear transmit antenna arrays, one or more RF chains and a controller. A receiver circuit, as described in the specification, is directed to a remote device wherein the remote, receiver device is the component that measures the AoD (as well as the AoA). However, the claim, which is directed to the transmitter circuit, associates one or more receiver chains to generate a plurality of digitized samples of the received RF signals.  The claim language is misdescriptive of the subject matter since it is not clear how the transmitter circuit is capable of being responsive to “the received RF signals” which are transmitted by the transmitter circuit itself.   Moreover, the further processing for determining AoD is based on the digitized samples of the received RF signals wherein again it is unclear in what manner the transmitter circuit has such a capability since it is the circuit which is generating the plurality of RF signals; as best understood from a reading of the specification, the receiver circuit is remote from the transmitter circuit and represents the circuit that actually determines AoD/AoA. Thus, such language is also indefinite due to it being misdescriptive and as such, the manner of the transmitter circuit calculating an AoD and determining whether an absolute value of such is greater/less than a threshold is unclear.  Thus, the subject matter of the “transmitter circuit” associated with claims 1-3, 9 and 10 are indefinite and fail to clearly and distinctly define the subject matter.
Furthermore, the claims of the transmitter circuit set forth “a transmit antenna array having a first linear orientation relative to the receiver circuit.” First, the specification does not set forth any description of the terminology “linear orientation relative to the receiver circuit.” With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."). Second, since the relative position of the transmitter circuit and the receiver circuit are unknown (the purpose of the claimed subject matter is purportedly to determine such via AoD/AoA), it is unclear what the scope of such language is intended to encompass.  Subsequently, under a particular condition relating the AoD, a different linear transmit antenna array is selected and it too has a “different linear orientation relative to the receiver circuit.” As best understood, the language simply suggests that a linear transmit array inherently exists in space and inherently has an existing, but unknown relative position in space.
In light of the lack of clarity and the lack of enablement of claims 1-3, 9 and 10, the scope of these claims are not ascertainable and no prior art rejection is possible at this time.
It is noted that there is no particularly recited value associated with the threshold angle and as such, it is capable of being encompassed by any value and all values in claims 1, 11 and 21.
Claim Rejections - 35 USC § 103
Claims 4, 7, 11, 12, 14, 15, 17,  and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (20200178054).
Simileysky discloses a wireless communication device (e.g., 102/118) comprising a receiving device (e.g., 114/116, 216/218) for determining angle of arrival (AOA) or angle of departure (AOD) (e.g. [0003] and FIGs 1 and 2) that contains several subsets (i.e., each subset encompasses an array) of antennas from an antenna cluster (e.g., [0020], [0044], [0064]) coupled to a receiver (e.g. FIGs. 4 and 5) which includes one or more RF chains ([0064]) configured to generate a plurality of digitized samples of the received signals (e.g.[0048]- [0050]), and a controller (e.g. FIG. 5) comprising a direction estimator (522) for estimating AOA/AOD based on phase differentiation of the sampled data from a plurality of different antenna arrays (e.g. [0050]+) and an attribute estimator (520) to estimate attributes of the RF signal [0052].  A contribution factor of the antennas in a respective set (an array of linear elements) is determined wherein the contribution factor may include at least one of: orientation of antenna pairs in the first pattern against the first directional value, polarity, Received Signal Strength Indicator (RSSI), and Signal-to-Noise Ratio (SNR), of the first Bluetooth signal (e.g. [0025]). Based on the particular angle with which the signal is seen from a respective set of two antennas, a threshold angle is used in the process of determining a new set of antennas by selecting and/or deselecting antenna elements (e.g., [0027], FIGs. 9 and 10A-C, [0060]-[0072]). Simileysky specifically describes that phase measurement error distribution may be crucial to the overall directional estimation error distribution, e.g. FIG. 7 and [0057], “wherein a phase difference change (Δφ) between pairs of antenna, such as Ant. 1 and Ant. 2, may indicate the RF sensitivity in directional estimation of antenna pairs.”   Referring to FIG. 8, a graph demonstrating the relationship between RF sensitivity, directional angle (θ), and θ change (Δθ) is shown. As illustrated, Δθ is plotted against θ at two RF sensitivity level (Δφ=30° and Δφ=10°). In both sensitivity levels, the results show that when θ decreases from 90° to 0°, RF sensitivity decreases as it will take a larger directional angle change (Δθ) to effect the same change in phase difference (30° or 10°).  Simileysky further recognizes, “the results may indicate that antenna pairs that have a connecting plane that is perpendicular (θ=90°/270°) to the propagation direction of RF signals may have the highest RF sensitivity, whereas the connecting plane that is parallel (θ=0°/180°) the lowest” [0060] clearly disclosing the same results that the applicant is attempting to describe with regards to selecting antenna subsets that are more perpendicular to the signal propagation.  The performance of linear arrays in directional estimation of AOA and AOD may degrade as high as five times when the incoming RF signals are parallel to the plane connecting the antennas such that antenna orientation to incoming RF signals is one of the contribution factors that may impact directional estimation resolution and accuracy. The selection of antenna elements to be used for determining AOA/AOD may be evaluated according to their contribution or effectiveness in improving directional resolution [0066]+ and thus represents the controller being configured to select different antennas based on the contribution factors, which include the orientation of the selected and deselected antennas and the AOA/AOD.  FIG. 9 teaches that each antenna subset in antenna cluster may be evaluated according to their contribution or effectiveness in improving directional resolution for the initial estimated direction. As previously explained, contribution factors may include but not be limited to antenna (pair) orientation as explained in FIGS. 6A to 8. FIG. 9 shows the iterative nature of the solution for generating at least first and second AOAs/AODs as well as the periodic re-evaluation of antennas in order to improve the resolution and precision [0067]. Thus, setp 907 represents one of the binary decisions and 910 represents a second of the binary decisions. At [0071]+, Simileysky shows the modification to using for AOD. Simileysky shows the use of two subsets in FIG. 6A and four subsets in FIG. 6B. The use of averaging is a well known statistical measurement to increase accuracy and does not represent patentable subject matter.
Simileysky differs from the claimed subject matter since the particular function relative to absolute value of AOA/AOD minus π/2 is not specified in the evaluation of the orientation information. However, in light of the teachings in [0057]-[0062] and FIGs. 7 and 8 set forth above, including the teachings “antenna pairs that have a connecting plane that is perpendicular (θ=90°/270°) to the propagation direction of RF signals may have the highest RF sensitivity, whereas the connecting plane that is parallel (θ=0°/180°) the lowest” and “neither Ants. 1 and 2 nor Ants. 3 and 4 may form an efficient antenna pair for RF signal 3, which is incoming at around 45°,” it would have been obvious to one having ordinary skill in the art to choose a threshold for the antenna pair orientation in determining the contribution factor on the basis of the fact that it is taught that the sensitivity may not be efficient when receiving a signal at 45° using two antennas. Such a comparison is thus relative to π/2 (i.e. incidence angle relative to the plane of the antenna pair) wherein it is suggested that at or beyond +/-45°, the sensitivity is not efficient. Based on the above teachings, one of ordinary skill in the art would have found it obvious to use a relationship of the sensitivity of the AoA/AoD calculation as to determine whether or not to use the particular antenna set or change to another antenna in order to determine an accurate AoA/AoD, particularly in light of the fact that the threshold in the independent claims can be set to any value that the designer decides to set. Regarding claims 12 and 22, the value of N, M being two is disclosed and as such the threshold is represented by =/- 45° which is described by the document as representing an angle at which the sensitivity is not efficient and thus would be aspect of the contribution factors for selecting the antennas and setting a threshold
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646